435 F.2d 1305
Lawrence Leonard STEIN, aka Larry Stein, Bankrupt, Appellant,v.UNION BANK, Appellee.
No. 25078.
United States Court of Appeals, Ninth Circuit.
Jan. 15, 1971.

Appeal from the United States District Court for the Central District of California; E. Avery Crary, Judge.
Hiram W. Kwan, Los Angeles, Cal., for appellant.
Myron W. Curzon, Los Angeles, Cal., for appellee.
Before CHAMBERS, TUTTLE1 and ELY, Circuit Judges.
PER CURIAM:


1
Stein has been denied a discharge in bankruptcy because of a finding of the referee that he failed to keep books and records from which his financial condition might be ascertained.  See 11 U.S.C. 32(c)(2).  On review, the district court affirmed; and, on appeal we affirm.


2
We cannot find on the record before us the referee's critical findings or the challenged order of the district court to have been erroneous.



1
 The Honorable Elbert P. Tuttle.  Senior Circuit Judge, Fifth Circuit, sitting by designation